Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim(s) 1,3,4,7,8,9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voiron (2019/0212319).
1. An implementable semiconductor device, comprising an electrode configured to be in contact with biological tissue and at least one capacitor, wherein the capacitor comprises a capacitor electrode having a first surface facing and in contact with the electrode configured to be in contact with biological tissue. (as shown in figure 1, tissue contacting electrode 25 is in contact with capacitor electrode 21 via a first surface)

3.    The    implementable    semiconductor    device    according    to
claim 1, wherein said capacitor electrode comprises a semiconductor region. (see at least the abstract and at least ¶8).

4.    The    implementable    semiconductor    device    according    to
claim 1, wherein the capacitor is a three-dimensional capacitor and the capacitor electrode comprises at least one of a pillar, a trench, or a hole, on a side opposite to the side having the first surface facing and in contact with the electrode configured to be in contact with biological tissue. (see at least figure 1 and ¶39 which teaches trenches)


each electrode configured to be in contact with biological tissue being associated with at least one capacitor comprising a capacitor electrode having a first surface facing and in contact with the electrode configured to be in contact with biological tissue. (see at least figure 1 which shows capacitor electrodes 20,30 in contact with tissue contacting electrodes 25,35)

8.    The implementable semiconductor device according to claim 7, comprising trenches surrounding each electrode configured to be in contact with biological tissue and their associated at least one associated capacitor. (see at least ¶39)

9.    The implementable semiconductor device according to claim 8, wherein the trenches are empty or comprise an insulating material. (see at least ¶29 which teaches insulating material in the trench)




Claim Rejections - 35 USC § 103
Claim  5,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voiron (2019/0212319) and Chen et al (2014/0277316).

5.    The    implementable    semiconductor    device    according    to claim 1, wherein the electrode configured to be in contact with biological tissue comprises a conductive material Voiron does not explicitly teach the material used for the tissue contacting electrode.  However, Chen teaches the use of platinum for body contacting electrodes, ¶52.  It would have been obvious to use such for the tissue contacting electrode since platinum is well known in the art for such use.)


14.    The method according to claim 10, wherein forming the electrode configured to be in contact with biological tissue comprises depositing a layer of conductive material chosen in the group comprising gold, nickel, tungsten, platinum, palladium, cobalt, or an alloy of at least two materials of the group of conductive materials. (Voiron does not explicitly teach the material used for the tissue contacting electrode.  However, Chen teaches the use of platinum for body contacting electrodes, ¶52.  It would have been obvious to use such for the tissue contacting electrode since platinum is well known in the art for such use)





Claim  10,11,12,13,16,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voiron (2019/0212319).
10.    A method for manufacturing an implementable semiconductor device, comprising:
forming at least one capacitor comprising a capacitor electrode having a first surface,
see comments above re claim 1.  Further, the step of ‘forming’ is very broad, and would encompass any known manner of manufacturing.)

11.    The method according to claim 10, comprising depositing a layer of biocompatible conductive material on said first surface of the capacitor electrode. (Voiron doesn’t explicitly teach such step.  However, depositing a conductor onto the surface of the capacitor electrode would not yield any unpredictable results.  The final result would function in the same manner.)

12.    The method according to claim 10, wherein the capacitor electrode comprises a semiconductor region. (see at least the abstract and at least ¶8) 

13.    The method according to claim 10, wherein the capacitor is a three-dimensional capacitor and forming the capacitor comprises forming at least one of a pillar, a trench, or a hole, on a side opposite to the side having the first surface facing and in contact with the electrode configured to be in contact with biological tissue. (see at least figure 1 and ¶39 which teaches trenches)

16.    The method according to claim 10, comprising forming a plurality of electrodes configured to be in contact with biological tissue,
each electrode configured to be in contact with biological tissue being associated with at least one capacitor comprising a capacitor electrode having a first surface facing and in contact with the electrode configured to be in contact with biological tissue. (see at least figure 1 which shows capacitor electrodes 20,30 in contact with tissue contacting electrodes 25,35)
see at least ¶39) 

18.    The method according to claim 17, wherein the trenches comprise an insulating material or are empty. (see at least ¶29 which teaches insulating material in the trench)


Claim  2,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voiron (2019/0212319) and Waataja et al (2014/0214129).
2.    The implementable semiconductor device according to claim 1, wherein the electrode configured to be in contact with biological tissue comprises a layer of biocompatible conductive material facing said first surface of the capacitor electrode. (Voiron does not explicitly teach such layer.  However, to use a layer of conductive material on top of an electrode is considered to be taught in at least ¶79,80 of Waataja.  It would have been obvious to use such layer on top of the capacitor electrode of Voiron since only predictable results would occur.)



11.    The method according to claim 10, comprising depositing a layer of biocompatible conductive material on said first surface of the capacitor electrode. (Voiron does not explicitly teach such layer.  However, to use a layer of conductive material on top of an electrode is considered to be taught in at least ¶79,80 of Waataja.  It would have been obvious to use such layer on top of the capacitor electrode of Voiron since only predictable results would occur)

Claims 6,15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792